On Petition for Rehearing, Filed March 26, 1921.
Per Curiam:
Plaintiff has petitioned for a rehearing. The principal complaint of the former opinion is with respect to our holding that upon the evidence in this case the plaintiff is not entitled to .recover damages for the alleged pollution of his ice field. In this connection it is pointed out that the ordinance prohibiting the plaintiff from cutting ice was not pleaded, and hence it is asserted that it was not available as a defense. It is true the defendant did not plead the ordinance; but it did plead the adjudication in the former action as a defense and it offered the record in that action in evidence, and asked the trial court to take judicial notice of the decision of this court in that case. As pointed out in the former opinion in this case, at the time of the trial of the former action the plaintiff offered the ordinance in evidence. . No question was raised as to its validity or effectiveness. On the contrary the position of the plaintiff was that the ordinance had been enacted because of the actions of the defendant, and that since it was adopted, plaintiff had been precluded absolutely from cutting ice. *265In our former opinion in this case we quoted at length from the decision rendered on the former appeal. In the portion quoted, the provisions of the ordinance as well as the circumstances incident to its passage wore discussed, and the conclusion reached that the enactment of the ordinance was not evidence of the alleged wrongful acts of the defendant; that since the enactment of the ordinance the plaintiff had been precluded from cutting ice, and hence no damages could have been sustained by reason of the loss of the ice cutting privilege subsequent to the time the ordinance became effective. Manifestly, the pleas of the former adjudication, and the offer of the record in that case inclusive of the decision of this court in evidence upon the trial of this action, made the ordinance as set out in the decision, part of the proof in this case.
It is suggested in the petition for rehearing that the ordinance may have been repealed, or that it may be invalid. On the record before us, we would not be justified in assuming any such condition. The presumption is the ordinance remains in force. Comp. Laws 1913, § 7936, subd. 32. On the trial of the first action plaintiff invoked the ordinance as a valid measure. Its validity has never been questioned by anyone. Certainly invalidity should not be assumed, and it is quite doubtful if plaintiff could be heard to question its validity at this time. See 10 R. C. L. p. 836, § 140; 1 Van Fleet, Former Adjudications, pp. 500, et seq. See also Missouri v. Chicago; B. & Q. R. Co. 241 U. S. 533, 543, 60 L. ed. 1148, 1156, 36 Sup. Ct. Rep. 715.
We see no reason for qualifying or changing our former decision in this case. The conclusions announced therein will stand, that the evidence adduced upon the trial of this action did not warrant the award of any damages to the plaintiff for the alleged loss of profits for the qiollution of the ice field; but that as to the other two elements of damages (while the evidence is far from satisfactory), a majority of the court do not feel justified in saying, as a matter of law, that there is no cause of action.
Rehearing denied.
Robinson, Ch. J., and Christianson and Birdzell, JJ., concur.